Citation Nr: 0841399	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1978 to August 1982.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2005 
rating decision of the Fort Harrison, Montana Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2008, 
a videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the veteran's 
claims file.  In April 2008, the case was remanded for 
additional development.  


FINDINGS OF FACT

It is reasonably shown that the veteran has a psychiatric 
disorder, to include PTSD, stemming from a corroborated 
stressor event in service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include 
PTSD, is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Inasmuch as this decision grants the appellant's claim, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v.  Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).
Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

The veteran contends that she has PTSD as a result of sexual 
harassment and sexual assault during service.  While there is 
no indication in the military record that any such event 
occurred, there is corroborating evidence in the record that 
tends to verify her accounts.  Specifically, her service 
treatment records show that in January 1981, she referred 
herself to the Mental Health Clinic at Williams Air Force 
Base because she was having problems coping with her work; it 
was suggested that she undergo relaxation training.  In June 
1981, she reported having problems at work and her supervisor 
yelling at her, though the main focus of her visit was 
related to marital problems.  In October 1981, it was noted 
that she had problems coping with her job and felt very 
uncomfortable during surgical procedures; it was recommended 
that she talk to her supervisor and her First Sergeant.  The 
veteran's service personnel records also show fluctuations in 
her performance reports, and contain references to emotional 
turmoil and attitude problems.  Furthermore, in a September 
2004 letter, the veteran's friend and former roommate, J.O., 
stated that, during their time in the military, the veteran 
frequently confided in her that she was subjected to unwanted 
sexual advances, fondling, crude jokes, and denigrating 
remarks of a sexual nature, from both her supervisors and 
peers.  The veteran also provided testimony (that the 
undersigned found forthright) to that effect at her January 
2008 videoconference hearing.

March 2004 to August 2007 VA outpatient treatment records 
show the veteran has been treated for a psychiatric disorder, 
diagnosed variously as PTSD, anxiety, and major depressive 
disorder.  In September 2004, her psychiatrist, Dr. N.P., 
wrote, "I believe [the veteran] genuinely has suffered from 
sexual harassment while she was in the military, and has had 
a serious impact on her day-to-day life, every [sic] since. . 
. . I do believe that her complaints and issues are genuine, 
and reliable despite of lack of evidence as she does not 
remember people's names, which is a significant sign of 
[PTSD] due to trauma, in this case, sexual harassment."

On May 2008 VA examination, PTSD and depressive disorder, not 
otherwise specified, were diagnosed.  Although the examiner 
questioned the magnitude of the events and whether they met 
the criteria for being a causative event for PTSD, he gave 
the veteran the benefit of the doubt and opined that her 
accounts of sexual harassment in service were of sufficient 
gravity to support a diagnosis of PTSD.  Significantly, the 
examiner explained that he could not find enough evidence to 
substantiate that her accounts were not sufficient to support 
a diagnosis of PTSD, nor he could he find any other event in 
the veteran's history that would be more causative of her 
psychiatric disorders.

The Board finds no reason to question the competence of the 
VA examiner who offered the diagnosis of PTSD.  Since there 
is competent evidence of a current diagnosis of PTSD, 
credible supporting evidence that a claimed inservice 
stressor actually occurred, and competent (medical) evidence 
of a nexus between the diagnosis of PTSD and a specific 
claimed stressor, the requirements for establishing service 
connection for PTSD are met.  Resolving any remaining 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection for PTSD is warranted. 


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


